

115 HR 5910 IH: Defend Against Russian Disinformation and Aggression Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5910IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Mrs. Demings (for herself, Mr. Ted Lieu of California, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, Intelligence (Permanent Select), Oversight and Government Reform, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen the United States response to Russian interference, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defend Against Russian Disinformation and Aggression Act. 2.FindingsCongress finds the following:
 (1)According an Intelligence Community Assessment dated January 6, 2017, Russia engages in attacks of disinformation to advance its longstanding desire to undermine the United States-led democratic order, the promotion of which Putin and other senior Russian leaders view as a threat to Russia and to Putin’s administration.
 (2)According to the indictment issued by the Attorney General on February 16, 2018, Russia interfered in the United States presidential election in 2016 and continues to conduct disinformation efforts designed to undermine the United States.
 (3)In addition to the allegations regarding Russian disinformation efforts in that indictment, according to Robert Blackwill and Phil Gordon of the Council on Foreign Relations, in 2016, Russia used its domestic media outlets, such as RT and Sputnik, extensively to publish and promote false and provocative stories designed to denigrate Hillary Clinton and stoke anger among potential Trump supporters as well as Clinton’s opponents on the left. Disinformation included in such videos was often picked up by Trump-supporting media outlets, such as Breitbart News, Infowars, and Fox News, vastly expanding the reach of the videos.
 (4)Notwithstanding the enactment of the Countering Adversaries of America through Sanctions Act of 2017 (Public Law 115–44), Russia continues to support efforts to sow and exacerbate divisions among Americans, including by funding efforts to fuel racial, religious, and cultural resentments throughout American society and pitting Americans against each other and against many of their politicians.
 (5)Russia has also significantly stepped up its efforts to confront the United States and its allies politically and militarily, and to counter American influence worldwide, including by the following:
 (A)Invading and illegally occupying Crimea. (B)Intervening in and occupying parts of eastern Ukraine.
 (C)Deploying substantial military forces and undertaking a ruthless bombing campaign in Syria to prop up the regime of Bashar al-Assad and defeat the American-supported opposition.
 (D)Significantly expanding its armed forces and deploying missiles in violation of treaty commitments. (E)Undertaking large military exercises designed to intimidate East European states.
 (F)Interfering in the political systems of European countries in much the same way as in the United States.
 (G)Using the threat of cutting off gas supplies as leverage over the most energy-dependent European countries.
 3.Sense of CongressIt is the sense of Congress that— (1)while the United States should seek opportunities for cooperation with Russia, particularly in the context of arms control and the conflict in Syria and maintain open dialogue with Russia, the United States should also confront Russia more robustly, in order to deter further Russian efforts to undermine United States society, the United States political system, or the societies or political systems of United States allies; and
 (2)such robust confrontation should include— (A)responding strongly to ongoing Russian interference in Ukraine;
 (B)exposing the corruption of Vladimir Putin; (C)strengthening military ties with other countries in the North Atlantic Treaty Organization; and
 (D)ensuring a coordinated and effective Federal response to Russian aggression. 4.Office of sanctions policy (a)EstablishmentSection 1 of the State Department Basic Authorities Act (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:
				
					(h)Coordinator of sanctions policy
 (1)In generalThere shall be established within the Department of State a Coordinator for Sanctions Policy, who shall be appointed by the President, by and with the advice and consent of the Senate and shall report directly to the Secretary of State.
 (2)DutiesThe Coordinator for Sanctions Policy shall be responsible for the following: (A)Overseeing the diplomatic aspects of the enforcement of United States and United Nations sanctions, including sanctions with respect to Russia, Iran, North Korea, and other countries.
 (B)Coordinating with allies regarding the enforcement of such sanctions. (C)Coordinating determinations with respect to such sanctions by the heads of other Federal departments and agencies, including the Secretary of the Treasury and the United States intelligence community.
 (3)Rank and status of ambassadorThe Coordinator for Sanctions Policy shall have the rank and status of Ambassador at Large.. (b)Sense of CongressIt is the sense of Congress that the Coordinator for Sanctions Policy established pursuant to subsection (a) should be provided sufficient office space and support staff to ensure its successful establishment.
			5.Cyber countermeasures
 (a)Sense of CongressIt is the sense of Congress that the President should promptly and fully implement Executive Order No. 13800 (82 Fed. Reg. 22391; relating to strengthening the cybersecurity of Federal networks and critical infrastructure) so that Federal departments and agencies can better detect, monitor, and mitigate cyber attacks as quickly as possible.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the President shall submit to Congress a report describing each step taken to meet the objectives described in subsection (a) relating to cyber attack response.
			6.Report on Kremlin-linked corruption
 (a)Sense of CongressIt is the sense of Congress that— (1)the intelligence community should dedicate resources to further expose key networks which the corrupt political class in Russia uses to hide the money it steals; and
 (2)the President should pursue efforts to stifle Russian use of hidden financial channels, including anonymous shell companies and real estate investments, in a manner similar to the efforts undertaken to tighten banking regulations after the terrorist attacks on September 11, 2001.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of the Treasury, in coordination with the Secretary of State, shall submit a report to Congress on assets owned by Vladimir Putin, Russian oligarchs, and senior officials of the Russian Government, including—
 (1)with respect to bank accounts, real estate holdings, and other financial assets, including those outside of Russia, that are owned by or accessible to Putin—
 (A)the location of such accounts, holdings, or assets; and (B)the contents of such accounts or the amount held through such holdings or assets;
 (2)the location, size, and contents of any assets of any oligarch listed pursuant to section 241 of the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44; 131 Stat. 922); and
 (3)any front or shell companies, or other intermediaries, used by senior officials of the Russian Government to hide assets from public disclosure.
 (c)FormThe report required under subsection (b) shall be submitted in classified form. (d)Reasonable attempt To issue unclassified reportNot later than 60 days after the date of the submission of the report required under subsection (b), the Secretary of the Treasury shall—
 (1)publish an unclassified version of such report on a publicly available website of the Department of the Treasury; or
 (2)submit a notification to Congress describing the reasons for which the Secretary has determined that such release is not possible.
				7.Enhanced military activities
 (a)NATO exercisesThe Secretary of Defense, in consultation with other countries in the North Atlantic Treaty Organization, shall seek opportunities to conduct more NATO naval exercises in the Baltic and Black Seas, as well as in the northern Atlantic Ocean, to defend the seas around Europe and deter Russian aggression in those regions.
 (b)Joint research projectsThe Secretary of Defense, in coordination with the Secretary of State, may conduct joint research projects with NATO allies pursuant to the authorities under chapter 138 of title 10, United States Code, including projects through NATO Centers of Excellence, to—
 (1)improve NATO reconnaissance capabilities to track Russian military exercises; (2)enhance NATO anti-submarine warfare capabilities against Russia;
 (3)increase the numbers of modern sensors placed on NATO aircraft, submarines, and surface ships; or (4)enhance NATO capabilities to detect and deter Russian information operations.
				